

116 S4638 IS: Science and Transparency Over Politics Act
U.S. Senate
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4638IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Mr. Schumer (for himself, Mrs. Murray, Mr. Van Hollen, Ms. Baldwin, Mr. Schatz, Mr. Blumenthal, Mrs. Feinstein, Mr. Casey, Mr. Merkley, Mrs. Gillibrand, Mrs. Shaheen, Mr. Reed, Mr. Murphy, Mr. Brown, Mr. Peters, Mr. Markey, Ms. Warren, Mr. Menendez, Mr. Durbin, Ms. Smith, Ms. Duckworth, Mr. Kaine, Ms. Rosen, Ms. Hirono, Mr. Leahy, Mr. Cardin, Mr. Whitehouse, Ms. Cortez Masto, Ms. Klobuchar, Ms. Stabenow, Mr. Heinrich, Mr. Wyden, Ms. Cantwell, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo preserve and promote integrity in scientific decision making at the Department of Health and Human Services.1.Short titleThis Act may be cited as the Science and Transparency Over Politics Act.2.Investigation of Political Interference with Decisions of Scientific Agencies of HHS(a)Appointment of the Task Force(1)In generalThe Pandemic Response Accountability Committee established under section 15010 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), shall appoint, not later than 1 month after the date of enactment of this Act, the Task Force of the Pandemic Response Accountability Committee (referred to in this section as the Task Force), which shall consist of 5 members of the Pandemic Response Accountability Committee.(2)QualificationsThe members of the Task Force shall have expertise in conducting independent audits, evaluations, and investigations.(b)Investigations and reportsThe Task Force shall—(1)conduct an investigation of political interference with decisions made by scientific agencies of the Department of Health and Human Services during the time period described in subsection (f); and(2)not later than January 31, 2021, and every 6 months thereafter, until the date that is 6 months after the end of the time period described in subsection (f), submit a report of the findings of such investigation to the Committees on Health, Education, Labor, and Pensions and Homeland Security and Governmental Affairs of the Senate and the Committees on Energy and Commerce and Oversight and Reform of the House of Representatives. (c)ConsiderationsIn conducting the investigation under subsection (b), the Task Force shall consider—(1)emails and other records of communications, including—(A)communications between the White House, the Department of Health and Human Services, and scientific agencies of the Department of Health and Human Services; and(B)communications between political appointees, career staff, and contractors within scientific agencies of the Department of Health and Human Services;(2)initial, subsequent, and final drafts of scientific publications or communications, in order to assess changes made by scientific agencies of the Department of Health and Human Services as a result of political interference; and(3)other information, as the Task Force determines appropriate.(d)Obstruction of investigationThe Task Force shall notify, in writing, the Committees on Health, Education, Labor, and Pensions and Homeland Security and Governmental Affairs of the Senate; the Committees on Energy and Commerce and Oversight and Reform of the House of Representatives; and the Pandemic Response Accountability Committee of any obstruction, prevention, or delay of information or communication requested pursuant to the investigation under subsection (b), not later than 30 days after the Task Force first requested the information or communication. The notification shall include— (1)a description of the information or communication sought;(2)the date on which such information or communication was first requested;(3)the date of any subsequent effort to obtain the information or communication; and(4)a summary of any response from the person from which the information or communication was requested, including any explanation by that person of why the requested information or communication is not being provided.(e)DefinitionFor purposes of this section, the term political interference with decisions made by scientific agencies of the Health and Human Services includes any significant action by the executive branch of the Federal Government to—(1)pressure the Food and Drug Administration to reach a certain outcome related to a drug, device, or biological product for the diagnosis, cure, mitigation, treatment, or prevention of COVID–19;(2)pressure such agency to make a decision related to a drug, device, or biological product for the diagnosis, cure, mitigation, treatment, or prevention of COVID–19 within a certain timeframe;(3)prevent such agency from taking an action related to a drug, device, or biological product for the diagnosis, cure, mitigation, treatment, or prevention of COVID–19, or from taking such action within a particular timeframe;(4)make a decision for the Food and Drug Administration related to a drug, device, or biological product for the diagnosis, cure, mitigation, treatment, or prevention of COVID–19 that the Food and Drug Administration would make itself in the ordinary course; (5)pressure the Centers for Disease Control and Prevention or any other scientific agency of the Department of Health and Human Services to release, withhold, or modify public health guidance, data, information, or publications related to COVID–19 in a manner that is inconsistent with the conclusion reached by the relevant senior career scientists;(6)provide a grant, cooperative agreement, award, or other Federal support through a scientific agency of the Department of Health and Human Services for an entity or endeavor related to COVID–19 for reasons other than strengthening the Nation’s COVID–19 response, including with respect to reducing morbidity and mortality related to COVID–19; or(7)otherwise influence decisions by scientific agencies of the Department of Health and Human Services in a manner that is inconsistent with strengthening the Nation’s COVID–19 response, including with respect to reducing morbidity and mortality related to COVID–19. (f)Time periodThe time period described in this subsection is the period beginning on the effective date of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, and ending on the last day of such public health emergency.(g)ClarificationNothing in this section shall prevent the Task Force from releasing any information before January 31, 2021, or before a full report is complete, if the Task Force determines that the release of such information is in the public interest.(h)FundingTo carry out this section, there are authorized to be appropriated $25,000,000 for the period of fiscal years 2021 and 2022.